OPINION

WEIS, Circuit Judge.
Defendant pleaded guilty to a one count indictment charging him with selling counterfeit United States currency in violation of 18 U.S.C. § 472. During an interview with a probation officer following the plea, defendant gave an incorrect name, social security number, and birthdate. In addition, defendant falsely denied having a pri- or criminal record.
At sentencing, the district judge applied an obstruction of justice enhancement, de*192nied a reduction because of acceptance of responsibility, and imposed a period of twelve months incarceration.
On appeal, defense counsel filed an Anders brief, which we have carefully reviewed along with the other matters of record. Defendant did not file a pro se brief.
We conclude that the District Court did not err. Accordingly, the judgment of the District Court will be affirmed.
The motion of defense counsel to withdraw will be granted.